Exhibit 10.2
 
 
PRELIMINARY AGREEMENT
DATED  22 December 2011
 
Repertory A No. [●]/2011
 
 
NOTARIAL DEED
 
 
On this 22 day of December two thousand and eleven (22.12.2011), the following
persons appeared before me, [●], Notary in [●], running a Notary Office at [●],
at the building [●] at ul. [●]:
 
 
(1)  
[●], according to his/her statement a [●] citizen, residing in [●] at [●],
holder of [●] passport No. [●], valid until [●], and

 
 
(2)  
[●], according to his/her statement a [●] citizen, residing in [●] at [●],
holder of [●] passport No. [●], valid until [●].

 
 
-  
[●] and [●] represent that, at this deed, they are acting for and on behalf of
the company [●] [spółka z ograniczoną odpowiedzialnością] [spółka akcyjna] with
its registered office in Warsaw (address: ul. [●], NIP [●], REGON [●]), entered
in the commercial register of the National Court Register under number KRS [●],
all of them as [●] authorised to represent the aforesaid company jointly [on the
basis of powers of attorney granted on [●] (notary public [●], Rep. [●], which
was presented at this Deed].

 
 
-  
[•] and [•] represent that the actual and legal status of the company has not
changed since the day on which the excerpt, referenced in Section 1.4, was
issued and their power of representation has neither expired nor been limited.

 
 
-  
This company shall be hereinafter referred to as the “Seller”.

 
 
(3)  
[●], according to his/her statement a [●] citizen, residing in [●] at [●],
holder of [●] passport No. [●], valid until [●], and

 
 
(4)  
[●], according to his/her statement a [●] citizen, residing in [●] at [●],
holder of [●] passport No. [●], valid until [●].

 
 
-  
[●] and [●] represent that, at this deed, they are acting for and on behalf of
the limited liability partnership with stock [●] with its registered office in
[●], [●] (address:[●], tax identification number NIP [●]), entered in the
commercial register of the National Court Register ([●]) [●] under number KRS
[●], all of them as [●] authorised to represent the aforesaid company jointly
[on the basis of powers of attorney granted on [●] (notary public [●], Rep. [●],
apostilled on [●], and translated into Polish by sworn translator of the [●]
language [●] on [●], Rep. [●], which was presented at this Deed].

 
 
-  
[•] and [•] represent that the actual and legal status of the company has not
changed since the day on which the excerpt, referenced in Section 1.6, was
issued and their power of representation has neither expired nor been limited.

 
 
The company shall be hereinafter referred to as the “Purchaser”.
 
 
The Seller and the Purchaser shall  be hereinafter referred to as the “Parties”.
 
 
The notary established the identity of the appearing parties on the basis of the
identity documents cited by their names.
 
 
The capitalized terms used in this Agreement are defined in Schedule A to this
Agreement unless provided otherwise in this Agreement.
 
 
PRELIMINARY AGREEMENT FOR THE SALE OF THE PERPETUAL USUFRUCT RIGHT TO A LAND AND
THE OWNERSHIP RIGHT TO A BUILDING
 
 


 
 
1.  
PRESENTED DOCUMENTS

 
 
At executing this deed, the following documents were presented by the Seller:
 
 
1.1.  
An extract from Land and Mortgage Register No. [●], issued by the Central
Information Office of the Land and Mortgage Registry on [●], [●], attached as
Schedule 1.1 which provides, among other things, that:

 
 
1.1.1.  
the Land and Mortgage Register is maintained with respect to the plot of land
numbered [●] ([●] stroke [●]), zone [●], with an area of [●] sq.m. ([●] metres);

 
 
1.1.2.  
according to an entry in Section I-O of the Land and Mortgage Register, the
above described plot of land numbered [●] is located at ul. [●], in [●]
District, Warsaw, and is developed with a [●]-storey office building
constituting an object of separate ownership1;

 
 
1.1.3.  
according to an entry in Section I-SP of the Land and Mortgage Register, the
perpetual usufruct right is established until [●]2;

 
 
1.1.4.  
according to an entry in Section II of the Land and Mortgage Register, plot No.
[●] is owned by the [●]3;

 
 
1.1.5.  
according to an entry in Section II of the Land and Mortgage Register, plot No.
[●] is held in perpetual usufruct by the Seller4;

 
 
1.1.6.  
[description of encumbrances is provided in this Section];

 
 
1.1.7.  
according to the entries in Section IV of the Land and Mortgage Register, plot
No. [●] is subject to [description of mortgages is provided in this Section];

 
 
1.1.8.  
there are no pending motions (Polish: wzmianki) disclosed in the Land and
Mortgage Register maintained for the Property.

 
 
1.2.  
Extract from the land registry (Polish: rejestr gruntów) maintained by the [●],
issued under the authorization by the [●] on [●], ref. No. [●], which provides,
among other things, that plot of land No. [●] with an area of [●] ha, precinct
[●], constitutes [●]

 
 
1.3.  
Extract from the register of buildings (Polish: kartoteka budowli i budynków)
issued under the authorization by the [●] on [●], ref. [●], stating, among
others, that the building with register No. [●] at ul. [●] is an warehouse
building with [●] storeys above-ground and three storeys underground, and has a
development area of [●] sq.m.;

 
 
1.4.  
Excerpt from the National Court Register maintained for the Seller, dated [●];

 
 
1.5.  
Resolution of the shareholders’ meeting of the Seller dated [●] granting consent
for the sale of the Property;

 
 
1.6.  
Excerpt from the [●] Register maintained for the Purchaser, dated [●];

 
 
1.7.  
[description of a master plan (if any) is provided in this Section].

 
 
2.  
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 
 
2.1.  
[●] and [●], acting jointly on behalf of the Seller hereby represent and warrant
to the Purchaser, as of the date of concluding this Agreement, as follows:

 
 
2.1.1.  
Organization

 
 
The Seller is a limited liability company duly organized and validly existing
under the laws of Poland.
 
 
2.1.2.  
Authority

 
 
The Seller has power and authority to enter into this Agreement, to perform its
obligations hereunder, and to consummate the transaction contemplated hereby.
The execution and delivery of this Agreement and the consummation by the Seller
of the transaction contemplated hereby have been duly authorized by all
necessary company actions on the part of the Seller. This Agreement has been
duly and validly executed by the Seller and constitutes a valid and effective
obligation of the Seller, enforceable against it.
 
 
2.1.3.  
No Violation

 
 
(a)  
The execution, delivery and performance of this Agreement by the Seller pursuant
to the terms hereof shall not conflict with, or result in a breach of, any
provision of the organizational documents of the Seller, any agreement to which
the Seller is a party or any judgment, order, writ, injunction or decree of any
court or other governmental body by which the Seller is bound.

 
 
(b)  
The execution and performance of this Agreement will not lead to a detriment of
the Seller’s creditors nor make impossible the satisfaction in whole or in part
of a third party’s claim towards the Seller. In particular, neither the
execution nor performance of this Agreement or any agreements referred to in it
shall give grounds to any party to raise any claims under Art. 59 of the Civil
Code or art. 527 and subsequent of the Civil Code.

 
 
(c)  
The Seller has not been declared bankrupt and is not subject to liquidation or
arrangement proceedings with creditors. To the Seller’s Best Knowledge, no
application for bankruptcy or arrangement proceedings has been filed with
respect to the Seller. There are no circumstances, and the execution of this
Agreement will result in no circumstances that would entitle any Person to
present a justified petition for the declaration of the Seller’s bankruptcy or
for the instigation of arrangement proceedings against the Seller.

 
 
2.1.4.  
Consents

 
 
Neither the execution and delivery of this Agreement by the Seller, nor the
consummation by the Seller of the transaction contemplated hereby, requires on
the part of Seller any filing with, or any permit, consent or approval of any
Governmental Entity.
 
 
2.1.5.  
Legal title

 
 
(a)  
The Seller is the sole registered perpetual usufructuary of the Land, and the
sole owner of the Building and other structures developed thereon5.

 
 
(b)  
The Property6 is free and clear of any and all Encumbrances, other than the
Permitted Encumbrances.

 
 
(c)  
The Seller has acquired the Property in good faith.

 
 
(d)  
The excerpt from the Land and Mortgage Register maintained for the Property
attached as Schedule 1.1, accurately, truly and completely reflects the legal
status of the Property.

 
 
(e)  
The Seller has not made any statements, deeds or agreements that would create an
Encumbrance over the Property which could be registered in the Land and Mortgage
Register maintained for the Property but has not been filed for  in the Land and
Mortgage Register at the date of this Agreement.

 
 
(f)  
No applications were made to the Land and Mortgage Register and to the Seller's
Best Knowledge there are no grounds for a third party to make such application.

 
 
(g)  
The sale of the Property as set out in this Agreement is not subject to any
pre-emption right.

 
 
(h)  
The Property is not subject to expropriation, division, consolidation or
enforcement proceedings.

 
 
(i)  
To the Seller's Best Knowledge there are: (i) no potential claims of the
expropriated pre-war owners of the Land or their heirs and (ii) no
reprivatisation claims have been filed against the Seller and (iii) no such
claims, request and/or applications for the re-establishment of the legal title
and/or re-possession of the Land and/or any part thereof relating to the use of
the Land and/or any part thereof have been filed to the relevant authorities
with respect to the Land.

 
 
2.1.6.  
Other Property Matters

 
 
(a)  
The Property has direct, free and unrestricted access to [●] which is a public
road without a need to pass over any other land in the ownership or occupation
of any third party. Access from the property to [●] and [●] is marked in colour
on the map attached as Schedule 2.1.6(a).

 
 
(b)  
To the Seller's Best Knowledge all connection points (przyłącza) of the
utilities systems that service the Property are located on the Property and not
on any other properties. Such connection points are marked in colour on the map
attached as Schedule 2.1.6(b).

 
 
(c)  
No part of the Building is located outside of the Land and the map attached as
Schedule 2.1.6(c) describes the actual location of the Building on the Land.

 
 
(d)  
To the Seller's Best Knowledge there are no property improvement fees (Polish:
opłaty adiacenckie) that would be payable as a result of the construction of
technical infrastructure servicing the Property with involvement of public means
(Polish: budową urządzeń infrastruktury technicznej z udziałem środków
publicznych).

 
 
(e)  
The Seller has not received any document, letter or notice relating to any
pending or threatened litigation, condemnation or other proceedings by or before
any Governmental Entity, arbitrator or arbitration panel that would adversely
affect the legal rights, operation, maintenance or use of the Property.

 
 
2.1.7.  
Leases

 
 
(a)  
All the Leases are listed in Schedule 2.1.7(a). All Leases are binding valid
and, to the Seller's Best Knowledge, enforceable in accordance with their terms.
None of the existing Tenants have questioned to the Seller the validity of any
of the Leases nor the fact that the real estate tax, insurance premiums and
perpetual usufruct fee are included in services under the Leases. None of the
Leases has been terminated by the Seller. The Seller has not received a notice
on termination of any of the Leases. To Best Seller’s Knowledge none of the
Tenants is insolvent.

 
 
[additional sentence in Section 2.1.7 (a) applicable to Wrocław only:
 
 
 
 
 
 
The Company and the Tenant have settled the dispute about including perpetual
usufruct fee in service charges and the Tenant pays 50% of such fees as part of
service charges.]
 
 
(b)  
The Seller has not signed any amendments, modifications or settlements in
relation to any of the Leases other than as specified in Schedule 2.1.7(a).

 
 
(c)  
No material default of the Seller or any of the Tenants is continuing on the
date of this Agreement, under or in connection with, any Lease subject to the
below qualifications. A material default by the Seller means any default that
would entitle a Tenant to terminate the Lease or withhold or reduce any part of
a rent or service charges. A material default by a Tenant means any default in
the form of any arrears with a payment of rent or service charges for a period
longer than 40 days, or a default that would entitle the Seller to terminate the
Lease whether on the basis of the Lease directly or on the basis of applicable
provisions of Polish law. In relation to a default of the Tenant, this Warranty
is made to the Seller's Best Knowledge unless it relates to a default for
arrears with rent, service charges or VAT for a period longer than 40 days or a
failure to deliver, replace, replenish or extend the collateral securing the
payment of the rent and service charges.

 
 
(d)  
During 6 (six) months immediately preceding the date hereof, the Seller has not
received any correspondence from any of the Tenants concerning that Tenant’s
intention to withhold, reduce or otherwise cancel any payment under the
respective Lease.

 
 
(e)  
Schedule 2.1.7(e) contains a true, correct and complete list of the Collateral
Documents. There have been no amendments or modifications to any of the
Collateral Documents. To the Seller’s Best Knowledge, all the Collateral
Documents have been validly executed and are valid and binding. The Seller has
not received any notice from the issuers of the Collateral Documents questioning
their validity.

 
 
(f)  
Schedule 2.1.7(f) contains a true, correct and complete list of the Collateral
Money, including any interest accrued thereon, and all obligations to return
such Collateral Money to the respective tenant together with interest accrued.
All the Collateral Money is kept by the Seller.

 
 
(g)  
No claims for payment, other than specified in Schedule 2.1.7(g) have been made
until the date hereof under any Collateral.

 
 
(h)  
[Except as disclosed on Schedule 2.1.7(h)]7 none of the Leases nor any of the
rents or other amounts payable thereunder, nor under any Collateral, has been
assigned, pledged or encumbered by the Seller, and the Seller is not aware of
any such assignment, pledge or Encumbrance having been made by its predecessor.

 
 
(i)  
Except for "rent-free" or "rent reduction" periods under the Leases, no Tenant,
and no Affiliate of any Tenant or any broker representing any Tenant, was or is
entitled to any payment, allowance, rebate, refund or reverse payment or any
other tenant incentive or consideration (Polish: świadczenie) in connection with
any of the Leases.

 
 
(j)  
There are no other agreements than the Leases that would entitle any Person to
occupy any part of the Property. To the Seller's Best Knowledge no Person other
than the Tenants, their subtenants and the facility management service provider
(Sodexo) occupies or possesses any part of the Property whether pursuant to any
agreement or without any legal title.

 
 
(k)  
The monthly amounts of rents and service charges (both net of VAT) as invoiced
to tenants in the Building for October 2011 are set forth in Schedule 2.1.7(k)
and have been calculated in accordance with the respective Leases.

 
 
2.1.8.  
Social security payments

 
 
The Seller has never been registered as a payer of the Polish Social Security
contributions.
 
 
2.1.9.  
Construction matters

 
 
(a)  
All the Building Permits and Occupancy Permit are binding and final (Polish:
ostateczne i niezaskarżalne w sądowo administracyjnym toku instancji).

 
 
(b)  
All of: (i) Building, (ii) the Parking Places and other structures, and (iii)
improvements located on the Property have been constructed in accordance with
the Building Permits and applicable law.

 
 
(c)  
To the Seller's Best Knowledge all of: (i) the Building, (ii) the Parking Places
and other structures, (iii) fit outs, and (iv) improvements located on the
Property, are used, if applicable, in accordance with the Occupancy Permits  and
construction regulations.

 
 
(d)  
To the Seller's Best Knowledge except for warranties and quality guarantees
listed in Schedule 2.1.9(d), all the construction warranties expired and all
retained amounts regarding the execution of construction works were returned to
contractors and (if applicable) the bank guarantee securing the construction
warranties has expired. The warranties and quality warranties listed in Schedule
2.1.9(d) are valid and to the Seller's Best Knowledge, enforceable in accordance
with their respective terms.

 
 
(e)  
No construction works are being carried out with respect to the Land or/and the
Building, other than fit out works being performed by some of the Tenants. To
the Seller's Best Knowledge all of such fit out works are being performed in
accordance with the respective Leases.

 
 
2.1.10.  
Environmental Matters

 
 
(a)  
There is no contamination of the Property that would result in imposing on its
owner an obligation to reclaim the soil, remove any Hazardous Substance from the
Building or pay any fines under Environmental Law.

 
 
(b)  
To the Seller's Best Knowledge no Hazardous Substances were used for the
construction of the Building.

 
 
(c)  
To the Seller's Best Knowledge no Hazardous Substances are stored or otherwise
located on or under the Property in a manner which would be conflicting with the
relevant provisions of law.

 
 
(d)  
The Seller has not received any notice of fines, decisions or filings with
respect to the Property by any Governmental Entity in connection with any
Environmental Law.

 
 
(e)  
The Seller is not aware of any facts, circumstances or conditions that could
reasonably be expected to give rise to any claim, proceedings or action, or to
any liability, under any Environmental Law.

 
 
2.1.11.  
Litigation

 
 
The Seller has not been notified nor has it received any document, letter
or  notice relating to (i) any pending or threatened litigation, condemnation or
other proceedings by or before any Governmental Entity, arbitrator or
arbitration panel in relation to the Property or the Leases, or (ii) any
challenge of the Building Permits or the Occupancy Permit.
 
 
2.1.12.  
Movables expedient for the operation of the Property

 
 
The Seller owns, free of any Encumbrance, all Movables listed in
Schedule 2.1.12, expedient for the operation of the Property, being movables
associated with the Property (Polish: przynależności). To the Seller's Best
Knowledge there are no other movables than Movables that would be necessary to
operate the Property in accordance with its purpose.
 
 
2.1.13.  
Labor matters

 
 
The Seller does not have any employees for whom the Property would be an
"employing enterprise" (zakład pracy) and who, upon the Purchaser’s purchase of
the Property, would be automatically transferred to the Purchaser under Article
23¹ of the Labour Code.
 
 
2.1.14.  
Completeness of Due Diligence Materials

 
 
The Seller, through the Due Diligence Materials, has disclosed to the Purchaser
all relevant information relating to the legal (including the Leases),
technical, tax, and environmental status of the Property as possessed by the
Seller. All such information and documents provided to the Purchaser or its
advisors prior to the date of this Agreement are accurate and complete. Due
Diligence Materials have not been organized in a misleading manner. A full list
of the Due Diligence Materials will be attached to the Final Agreement.
 
 
2.1.15.  
Perpetual usufruct8

 
 
(a)  
The Seller is in compliance with all the terms and condition of the agreement
[description of the perpetual usufruct agreement]. None of the terms and
conditions of the [description of the perpetual usufruct agreement] has been
breached in a manner that would entitle [the owner of the land] to increase in
the future the perpetual usufruct fee or terminate [description of the perpetual
usufruct agreement].

 
 
(b)  
The present amount of the annual perpetual usufruct fee for the Land is PLN [●].
That fee applies from [●]. The Seller is not in arrears with the payment of any
perpetual usufruct fee. In particular, the Seller has paid the perpetual
usufruct fee for 2011 [2012] in its full due value. [There is no pending dispute
related to the amount of the annual perpetual usufruct fee.]

 
 
(c)  
The Seller has not received any notification from the relevant authorities about
the intention to increase the annual perpetual usufruct fee for the year 2012 in
relation to the Property and to the Seller's Best Knowledge the said authorities
have no intention to increase the annual perpetual usufruct fee in the year
2012.

 
 
2.1.16.  
Compliance

 
 
(a)  
The Seller is in compliance with the requirements of Executive Order No. 133224,
66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar requirements
contained in the rules and regulations of the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) and in any enabling legislation or other
Executive Orders or regulations in respect thereof (the Order and such other
rules, regulations, legislation, or orders are collectively called the
“Orders”).

 
 
(b)  
Neither the Seller nor any owner of more than 10% of the beneficial interests in
the Seller, nor, to the Seller’s Best Knowledge, any beneficial owner of the
Seller:

 
 
(i)  
is listed on the "Specially Designated Nationals" and "Blocked Persons List"
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

 
 
(ii)  
is a person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or

 
 
(iii)  
is owned or controlled by, or acts for or on behalf of, any person or entity on
the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.

 
 
2.1.17.  
Copyrights

 
 
The Seller is entitled to assign to the Purchaser all its economic copyrights
regarding the design prepared on the basis of Agreements with Architects within
the Fields of Exploitation.
 
 
2.1.18.  
Separate Warranties

 
 
Each of the Warranties set forth in this Section 2 shall be construed as a
separate warranty and representation and, save as expressly provided to the
contrary, shall not be limited by, nor shall their extent or application be
governed by, the terms of any of the other Warranties or, except as explicitly
provided by this Agreement.
 
 
3.  
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
 
3.1.  
[●] and [●], acting jointly9 on behalf of the Purchaser hereby represent and
warrant to the Seller, as of the date of concluding this Agreement, as follows:

 
 
3.1.1.  
Organization

 
 
The respective Purchaser is a limited liability partnership with stock
(Polish: spółka komandytowo-akcyjna) duly organized and validly existing under
the laws of its incorporation.
 
 
3.1.2.  
Authority

 
 
The Purchaser has power and authority to enter into this Agreement, to perform
its obligations hereunder, and to consummate the transactions contemplated
hereby. The execution of this Agreement and the consummation by the Purchaser of
the transactions contemplated hereby have been duly authorized by all necessary
company actions on the Purchaser. This Agreement has been duly and validly
executed by the Purchaser and constitutes a valid and binding obligation of the
Purchaser, enforceable against it.
 
 
3.1.3.  
No Violation

 
 
The execution and performance of this Agreement by the Purchaser pursuant to the
terms hereof shall not conflict with, or result in a breach of, any provision of
the organizational documents of the Purchaser, any agreement to which the
Purchaser is a party or any judgment, order, writ, injunction or decree of any
court or other governmental body by which the Purchaser is bound.
 
 
3.1.4.  
Consents

 
 
Neither the execution of this Agreement by the Purchaser, nor the consummation
by the Purchaser of the transactions contemplated hereby, will require on the
part of the Purchaser any filing with, or any permit, consent or approval of any
Governmental Entity, other than permits, consents and approvals set forth in
this Agreement.
 
 
3.1.5.  
Bankruptcy

 
 
The Purchaser has not been declared bankrupt and is not subject to liquidation
or arrangement proceedings with creditors. To the Purchaser’s best knowledge, no
application for bankruptcy or arrangement proceedings has been filed with
respect to the Purchaser. There are no circumstances, and the execution of this
Agreement will result in no circumstances that would entitle any Person to
present a justified petition for the declaration of the Purchaser’s bankruptcy
or for the instigation of arrangement proceedings against the Purchaser.
 
 
3.1.6.  
Funding

 
 
1.1.1 The Purchaser has secured and will have at the time of the Closing the
necessary funds to timely pay and perform its payment obligations under the
Agreement and to complete the transactions contemplated in the Agreement.
 
 
3.1.7.  
Due Diligence

 
 
Without prejudice to Section 2.1.14, the Purchaser confirms that it has carried
out using professional advisors due diligence related to the legal, tax,
commercial, technical and environmental status of the Property and is aware of
the results of such due diligence.
 
 
3.1.8.  
No actual knowledge of incorrectness of the Warranties

 
 
As at the date of this Agreement, the Purchaser is not aware of any
incorrectness of the Warranties that would entitle it to claim the Losses and/or
rescind the Agreement.
 
 
3.1.9.  
Reliance

 
 
Except for the Warranties, the Purchaser does not rely on any other statements,
warranties or any other information submitted or provided by or on behalf of the
Seller. The Purchaser acknowledges that the Seller gives no representation,
warranty or guarantee with respect to a technical condition of the Property and
that albeit the Seller Warranted to the Purchaser the amounts that Tenants are
and will be obliged to pay to the Purchaser under the Leases as rents and
service charges, following the execution of the Final Agreement, but the Seller
will not Warrant that the Tenants will comply with their obligations to make
payments that will be due to the Purchaser – following the sale of [●] and the
ownership of the Building to Purchaser – under the Leases.
 
 
3.1.10.  
Compliance

 
 
(a)  
The Purchaser is in compliance with the requirements of the Order and other
similar requirements contained in the rules and regulations of the OFAC and in
any Orders.

 
 
(b)  
Neither the Purchaser nor any owner of more than 10% of the beneficial interests
in the Purchaser, nor, to the Purchaser’s knowledge, any beneficial owner of the
Purchaser:

 
 
(i)  
is listed on any of the Lists;

 
 
(ii)  
is a person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or

 
 
(iii)  
is owned or controlled by, or acts for or on behalf of, any person or entity on
the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.

 
 
3.2.  
[●] and [●], acting jointly on behalf of the Purchaser hereby represent and
warrant, on behalf of the Purchaser to the Seller, as of the date of this
Agreement, that the Purchaser is an entrepreneur with its registered office in
the European Economic Area and, as the Land is not an agricultural land or
forest within the meaning of the Law on Acquisition of Real Estate by Foreigners
dated 24 March 1920 (unified text Journal of Laws of 2004 no. 167 item 1758), no
permit of the Minister of Internal Affairs and Administration is required for
the purchase of the Property by the Purchaser on the basis of article 8 Section
2 of this Law.

 
 
4.  
UNDERTAKING TO CONCLUDE AN AGREEMENT FOR THE SALE AND PURCHASE OF THE PERPETUAL
USUFRUCT RIGHT TO A LAND AND THE OWNERSHIP RIGHT TO A BUILDING, ASSIGNMENT OF
RIGHTS

 
 
4.1.  
Sale and Purchase

 
 
4.1.1.  
Subject to the conditions precedent referred to in Section 4.1.2 and other terms
and conditions of this Agreement:

 
 
(a)  
[●] and [●], acting on behalf of the Seller, hereby undertake to sell to the
Purchaser the Property (i.e. the perpetual usufruct right to the Land and the
ownership of the Building), and Movables, and undertake to assign:

 
 
(i)  
all rights in relation to the Collateral Documents (excluding the Non-Assignable
Collateral Documents, to the extent they remain non-assignable to the Purchaser
on the Closing Date) and all the rights to all the Collateral Money;

 
 
(ii)  
all rights arising out of construction guarantees and warranties, the list of
which constitutes Schedule 2.1.9(d) hereto;

 
 
(iii)  
all economic copyrights to the designs prepared pursuant to the Agreements with
Architects, within the Fields of Exploitation, and to the extent that the Seller
is vested with such rights, any derivative rights (Polish: prawa zależne) to
such designs.

 
 
free from any and all Encumbrances save for Permitted Encumbrances, for the
Price (increased by the applicable VAT;
 
 
(b)  
[●] and [●], acting on behalf of the Purchaser, hereby undertake to purchase
from the Seller the Property (i.e. the perpetual usufruct right to the Land and
the ownership title to the Building)10, the Movables, and shall accept the
assignment of:

 
 
(i)  
all assignable rights in relation to the Collateral Documents (excluding
Non-Assignable Collateral Documents, to the extent they remain non-assignable to
the Purchaser on the Closing Date) and all the rights to all the Collateral
Money (the Purchaser hereby assumes the liability to return the Collateral Money
to the respective Tenants in accordance with the respective Leases);

 
 
(ii)  
all rights arising out of construction guarantees and warranties, the list of
which constitutes Schedule 2.1.9(d) hereto;

 
 
(iii)  
all economic copyrights to the designs prepared pursuant to the Agreements with
Architects, within the Fields of Exploitation, and to the extent that the Seller
is vested with such rights, any derivative rights (Polish: prawa zależne) to
such designs.

 
 
free from any and all Encumbrances save for Permitted Encumbrances, for the
Price (increased by the applicable VAT),
 
 
on the terms and conditions of the final purchase agreement executed in the form
attached as Schedule 4.1.1 to this Agreement (the “Final Agreement”).
 
 
4.1.2.  
The Seller and the Purchaser agreed to execute the Final Agreement, subject to:

 
 
(a)  
the occurrence of any of the following:

 
 
(i)  
the receipt by the Purchaser of the decision of the President of the Office of
Competition and Consumers which grants the consent to the implementation of the
concentration in relation of the transaction described in all of the Preliminary
Transaction Documents, or

 
 
(ii)  
if no decision is issued by President of the Office of Competition and
Consumers, the expiry of the statutory period of time within which the decision
of the President of the Office of Competition and Consumers should be issued
pursuant to Art. 96 of the Anti-Trust Law, or

 
 
(iii)  
the receipt by the Purchaser of the letter issued by the President of the Office
of Competition and Consumers which advises the Purchaser that the transaction
described in all of the Preliminary Transaction Documents does not constitute
concentration within the meaning of Art. 13 Section 2 item 2 of the Anti-Trust
Law, or

 
 
(iv)  
the receipt by the Purchaser of the decision of the President of the Office of
Competition and Consumers which terminates the merger control proceedings on the
above mentioned basis; and

 
 
(b)  
the Conforming Tax Rulings shall have been obtained; and

 
 
(c)  
all of the Affiliated Conforming Tax Rulings shall have been obtained.

 
 
4.1.3.  
The Parties have executed on the date hereof the USD Escrow Agreement, a draft
of which constitutes Schedule 4.1.3 hereto.

 
 
4.1.4.  
The Parties undertake to conclude, by 28 February 2012, the Escrow Agreement,
that will be subject to Financing Bank and [Bank’s] (if applicable) comments.
The Parties will negotiate in good faith terms and conditions of such Escrow
Agreement. Terms of the Escrow Account shall provide for the mechanism of
release of the amount of the Deposit (or the amount of Euro equivalent of the
Deposit) as provided for in Section 5.3.3.

 
 
[additional Section 4.1.5 applicable to Wrocław only:
 
 
4.1.5.  
This Agreement shall come into force under the condition that the Purchaser
withdraws from the Wrocław Agreement on Shares in the case specified in Point 9
of the Wrocław Agreement on Shares.]

 
 
4.2.  
Closing Date

 
 
4.2.1.  
The intention of the Parties is to have a Closing of the transaction
contemplated hereby on or prior to 29 March 2012 (the “Target Closing Date”).
The Target Closing Date may be extended further only in the cases listed in
Section 4.3. If the conditions precedent referred to in Section 4.1.2  are not
satisfied on or before the Target Closing Date, this Agreement shall expire. If
the conditions precedent referred to in Section 4.1.2 are satisfied before the
Target Closing Date the Closing shall take place on the date determined pursuant
to this Agreement (“Closing Date”), even if the Closing Date would occur after
the Target Closing Date.

 
 
4.2.2.  
If the conditions precedent referred to in Section 4.1.2 are satisfied not later
than on 10th (tenth) Business Day prior to the Target Closing Date, the Closing
shall take place on the Target Closing Date. If the conditions precedent
referred to in Section 4.1.2 are satisfied later than on the 10th (tenth)
Business Day prior to the Target Closing Date, the Closing shall take place
within the next 10 (ten) Business Days irrespective of the Target Closing Date.

 
 
4.2.3.  
Notwithstanding the above, the Purchaser shall be entitled, provided that all
Purchaser’s Transacting Affiliates waive their rights to obtain the Affiliated
Conforming Tax Rulings, to waive both (and only both together) conditions
referred to in Sections 4.1.2(b) and 4.1.2(c) in which case they will be
considered as non existing (Polish: niezastrzeżone). In such case the Closing
will occur within 20 Business Days from the receipt by the Seller and Seller’s
Transacting Affiliates of a waiver notice issued by the Purchaser and
Purchaser’s Transacting Affiliates notifying the Seller and the Seller’s
Transacting Affiliates about the waiver.

 
 
4.2.4.  
The Closing shall take place on a Business Day in the offices of
Salans D. Oleszczuk Kancelaria Prawnicza sp. k. in Warsaw unless the Parties
agree otherwise.

 
 
4.3.  
Postponement of the Closing Date

 
 
4.3.1.  
Either Party shall be entitled to postpone the Closing Date, but only once and
only for the reasons specified in this Agreement. Unless Section 7.3 or 7.4
applies, the Closing Date shall be postponed by a period of not more than 10
Business Days as stated in the notice postponing the Closing Date ("Postponement
Notice"). The Postponement Notice is effective only if signed by a given Party
jointly with all of its Transacting Affiliates in accordance with the form
attached hereto as Schedule 4.3.1. To avoid doubts the Postponement Notice may
be signed in counterparts by relevant entities.

 
 
4.3.2.  
The Postponement Notice shall be sent as soon as possible but not later than on
the originally scheduled Closing Date or the Closing Date as postponed by the
other Party, as the case may be.

 
 
4.3.3.  
If both Parties send Postponement Notices prior to the originally scheduled
Closing Date, in accordance with Section 4.3.2, the Postponement Notice
providing for a longer period of postponement of the Closing Date shall prevail
and be binding for both Parties.

 
 
4.3.4.  
Subject to Section 4.3.5, the Closing Date may be postponed only for one of the
following reasons:

 
 
(a)  
by the Purchaser for the reasons specified in Section 5.4.3 and 6.5,

 
 
(b)  
by the Seller for the reasons specified in Section 5.6.

 
 
4.3.5.  
Notwithstanding the above the Closing Date shall be automatically postponed in
the circumstances specified in Section 7.3 and 7.4.and in accordance with those
provisions.

 
 
4.3.6.  
There should be no further postponements of the Closing.

 
 
4.4.  
Transfer of Enterprise

 
 
The Parties declare that the transfer of the Property is an asset sale, and the
Final Agreement or any other action in connection with the Final Agreement shall
not be a sale or other kind of transfer of the Seller’s enterprise (or its
organized part). The Seller shall ensure that the Purchaser will not have any
liability for the Seller’s obligations under Article 55(4) of the Civil Code and
Article 23¹ of the Labor Code.
 
 
4.5.  
Entire Transaction

 
 
The Parties and their respective Transacting Affiliates treat, from the business
perspective, the transaction contemplated by this Agreement and transactions
contemplated by the Preliminary Transaction Documents as one transaction between
the two groups of companies. Therefore the Parties agreed that the Final
Agreement shall be signed simultaneously with all the Final Transaction
Documents and each Party may withhold from signing the Final Agreement if any of
the other Party's Transacting Affiliates refuses or withholds from signing of
any other Final Transaction Document.
 
 
5.  
PRICE, SETTLEMENT OF PAYMENTS

 
 
5.1.  
Price

 
 
The purchase price for the Land, the Building and other rights (including the
Assignable Rights) to be transferred to the Purchaser under the Final Agreement
shall amount to Euro [●](“Price”). The portion of the Price relating to:
 
 
5.1.1.  
the Land amounts to [●];

 
 
5.1.2.  
the Building amounts to [●];

 
 
5.1.3.  
the structures located on the Land amounts to [●];

 
 
5.1.4.  
the Movables (Polish: ruchomości) amounts to [●];

 
 
The portion of the Price payable for the Land, the Building and the structures
located on the Land includes: (i) the assignment of rights under the
Collaterals, (ii) the copyrights stemming from the Agreements with Architects
within the Fields of Exploitation, and (iii) other rights assigned under the
Final Agreement. However in the case the Conforming Tax Rulings will confirm
that the sale of the Land and the Building is exempt from VAT and is subject to
tax on civil transactions, the assignment of the Collaterals, the copyrights
stemming from the Agreements with Architects within the Fields of Exploitation,
and other rights assigned under the Final Agreement will be subject to VAT and
the portion of the Price payable for such an assignment shall be EUR 2000
(increased by VAT).
 
 
5.2.  
Payment and taxes

 
 
5.2.1.  
The Price shall be paid in EUR.

 
 
5.2.2.  
If VAT is applicable the Price shall be increased by VAT which shall be paid by
the Purchaser in PLN, in accordance with the average rate of exchange of the
National Bank of Poland applicable in calculating the amount of VAT obligation.
If pursuant to the Conforming Tax Rulings VAT is not applicable, then the sale
of the Property shall not be subject to VAT and the Purchaser, in addition to
the Price payable on the Land, the Building and the structures located on the
Land, shall pay the tax on the civil acts.

 
 
5.3.  
Deposit

 
 
5.3.1.  
The Purchaser shall pay the Deposit to the USD Escrow Account opened pursuant to
the USD Escrow Agreement. The Deposit is to secure Purchaser's commitment to
exercise the transaction contemplated by this Agreement. If the Deposit is not
paid to the USD Escrow Account on or prior to 12 January 2012, the Seller shall
be entitled to rescind this Agreement with immediate effect.

 
 
[in Wrocław Section 5.3.1 has following wording:
 
 
According to Point 5.7 of the Wrocław Agreement on Shares the Purchaser is
obliged to pay until 12 January 2012 to the escrow account maintained by RBS
Bank (Polska) S.A. (which is the same account as USD Escrow Account opened in
accordance with USD Escrow Account Agreement) the deposit in the amount and
currency corresponding to the amount and currency of the Deposit.
 
 
In the case the condition precedent of this agreement specified in Point 4.1.5
hereinabove is fulfilled, the deposit paid by the Purchaser according to Point
5.7 of the Wrocław Agreement on Shares shall automatically become the Deposit
and shall constitute the collateral of the Purchaser's obligation to effect the
transaction provided for in this Agreement. In the case the deposit described in
Point 5.7 of the Wrocław Agreement on Shares is not paid until 12 January 2012,
the Seller shall be entitled to withdraw from this Agreement with immediate
effect. ]
 
 


 
 
5.3.2.  
If the Final Agreement is signed, the Deposit shall be repaid to the Purchaser
on the Closing Date following the execution of the Final Agreement, provided
that the Purchaser may prior to the Closing convert the Deposit to EUR in which
case the converted Deposit may be used to pay a portion of the Price. In the
case the Purchaser wishes to convert the Deposit to EUR, the Parties shall
execute and deliver to RBS Bank (Polska) S.A. a joint instruction to transfer
the Deposit to the designated Escrow Account.

 
 
5.3.3.  
If the Closing does not occur on or prior to 31 March 2012, the Deposit shall be
repaid to the Purchaser on [16] April 2012 unless the Seller notifies the Escrow
Agent prior to [16] April 2012 that it is entitled to the contractual penalty
specified in Section 7.7 and delivers a copy of a writ (with paid arbitration
fee) of the Seller against the Purchaser. If a writ is delivered to the Escrow
Agent, the Deposit shall be released pursuant and in accordance with the
arbitration award (or settlement), upon a joint instruction of the Seller and
the Purchaser, or upon the withdrawal of the above writ by the Seller.

 
 
5.4.  
Certificates

 
 
5.4.1.  
Within 30 days from the signing of this Agreement, the Seller shall issue and
deliver to the Purchaser the written consents entitling the Purchaser to apply
to the relevant public authorities for:

 
 
(a)  
a certificate relating to the Seller issued by the tax office appropriate for
the Seller pursuant to Article 306g of the Tax Ordinance dated 29 August 1997,
confirming that the Seller is not in arrears with respect to relevant taxes;

 
 
(b)  
a certificate relating to the Seller issued by the branch of the Social
Insurance Institution (ZUS) and by the National Disabled Persons Rehabilitation
Fund (PFRON) pursuant to Article 306g of the Tax Ordinance dated 29 August 1997,
confirming that the Seller does not default on the payment of social insurance
contributions or contributions to PFRON or is not registered in ZUS and/or
PFRON; or the Seller will deliver the certificate issued in accordance with
Article 217 of the Code of Administrative Procedure issued by the branch of the
Social Insurance Institution (ZUS) and by the National Disabled Persons
Rehabilitation Fund (PFRON) confirming that the Seller does not default on the
payment of social insurance contributions or contributions to PFRON or is not
registered in ZUS and/or PFRON;

 
 
(c)  
certificates relating to the Seller issued by the municipalities in which the
Seller owns or leases real properties, issued pursuant to Article 306g of the
Tax Ordinance dated 29 August 1997, confirming that the Seller is not in arrears
with respect to local taxes; and

 
 
(d)  
a certificate relating to the Seller issued by the customs office appropriate
for the Seller, pursuant to Article 306g of the Tax Ordinance dated 29 August
1997, confirming that the Seller is not in arrears with respect to excise duty
and customs duty

 
 
and to collect those certificates before the Closing Date (“Certificates”).
 
 
5.4.2.  
The Purchaser will use its reasonable efforts to obtain such Certificates prior
to the Closing Date. In the event any such Certificate states that the Seller
owes any amounts to an issuer of such a Certificate, the amount stated on such a
Certificate shall be retained from the Price at Closing and shall be paid to the
Seller within 3 (three) Business Days following the delivery to the Purchaser of
the certificate obtained by the Seller and issued by the relevant authority
(pursuant to Article 306g of the Tax Ordinance dated 29 August 1997) and
addressed to the Purchaser, confirming that the Seller is no longer in arrears
with any amounts of tax or other public duty to the relevant authority. If such
certificate is not obtained by the Seller and delivered to the Purchaser within
20 (twenty) Business Day following the Closing Date, the Price shall be
decreased by the amount specified on the original Certificate as due from the
Seller to a relevant authority.

 
 
5.4.3.  
If the Purchaser is unable to obtain the Certificates within the prescribed
time, the Purchaser shall decide whether to sign the Final Agreement at the
Closing Date or whether to postpone the Closing Date.

 
 
5.5.  
Acquisition Bank Loan

 
 
5.5.1.  
Purchaser’s obligation to purchase the [proper description of the legal title to
the Property] is not subject to third party financing and the Purchaser does
have financial means to meet its obligations under this Agreement. However, the
Purchaser intends to obtain the Acquisition Bank Loan to finance part of the
Price and/or VAT payable on the Price. If any such finance is not obtained it
shall not limit or otherwise prejudice Purchaser’s obligations under this
Agreement to acquire [proper description of the legal title to the Property] and
pay the Price and VAT payable on the Price (if payable).

 
 
5.5.2.  
The Purchaser shall inform the Seller, not later than by 31 January 2012, if any
portion of the Price and/or VAT payable on the Price is going to be financial
pursuant to the Acquisition Bank Loan. Failure to inform the Seller about the
Acquisition Bank Loan by the above deadline shall mean that the Price shall be
in full paid by the Purchaser.

 
 
5.5.3.  
In the event the Purchaser is granted the Acquisition Bank Loan, the Acquisition
Bank Loan shall be released from the Escrow Account only subject to:

 
 
(a)  
execution of the Final Agreement by the Parties and filing of the Final
Agreement with the relevant land & mortgage register maintained for the
Property11, and such filing shall be confirmed by an excerpt from the said
register disclosing annotation confirming such filing, and

 
 
(b)  
execution by the Purchaser of all mortgages securing the Acquisition Bank Loan
(in which case they will become a part of the Final Agreement) and filing of the
mortgages with the with the relevant land & mortgage register maintained for the
Property12, and such filing shall be confirmed by an excerpt from the said
register disclosing annotation confirming such filing.

 
 
5.5.4.  
The Parties shall cooperate in good faith to enable the Purchase to be able to
use external financing to pay the Price (or part thereof) and/or VAT payable on
the Price (if payable).

 
 
5.6.  
Escrow Accounts

 
 
Notwithstanding Section 4.1 and any other provision of this Agreement, the
Seller shall not be bound to sing the Final Agreement unless the Purchaser
complies with the following obligations:
 
 
5.6.1.  
the Purchaser pays to the Escrow Account and delivers to the Seller at least 3
(three) Business Days prior to the Closing a statement issued by the Escrow
Agent confirming that the Price and the VAT (if any) payable thereon (including
the amounts to be disbursed pursuant to the Acquisition Bank Loan) are deposited
in full (in Euro in relation to the Price and in PLN in relation to the VAT, if
any) on the Escrow Accounts,

 
 
5.6.2.  
the Purchaser and Purchaser's Transacting Affiliates sign the Instruction
simultaneously with the Final Transaction Documents,

 
 
provided that if the Purchaser fails to comply with Section 5.6.1 and/or 5.6.2
the Seller shall be entitled to postpone the Closing Date or rescind the
Agreement for the Purchaser's breach of the Agreement. If the Purchaser fails to
comply with Section 5.6.1 and/or 5.6.2 by the Closing Date postponed as per the
Seller's Postponement Notice, the Seller shall be entitled to rescind this
Agreement with immediate effect.
 
 
6.  
COVENANTS

 
 
6.1.  
During the period between the date of this Agreement and the Closing Date, the
Seller shall continue to manage the Property in an efficient and businesslike
manner, and, in particular, shall continue to provide such services to the
Building and the Property as the Seller is obliged to provide under the terms of
the relevant Leases.

 
 
6.2.  
The Seller shall not, without a prior written consent of the Purchaser:

 
 
6.2.1.  
enter into any new lease agreement relating to the Property (or any part
thereof) or into any amendment to any of the Leases, or to any agreement that
would provide any undertaking to terminate or amend any of the Leases;

 
 
6.2.2.  
terminate any of the Leases,

 
 
6.2.3.  
transfer, waive or encumber its rights and receivables under the Lease(s);

 
 
6.2.4.  
dispose of the Property (or any part thereof) or any of the Movables, to any
third party, or establish any Encumbrance on the Property (or part thereof); or
enter into any agreement pursuant to which the Seller would undertake to dispose
or encumber the Property (or any part thereof) or any of the Movables;

 
 
6.2.5.  
transfer, waive, modify or encumber any of the rights that will be assigned to
the Purchaser; or

 
 
6.2.6.  
make any material changes to the Property (or any part thereof).

 
 
6.3.  
The Seller shall promptly notify the Purchaser and supply copies of any
correspondence with the Tenants connected with the Lease(s), which is related to
the invalidation, ineffectiveness, termination, breach, rent reduction or
re-negotiation of any of the Lease(s) and will provide information on any
circumstances which may lead to consequences, as above.

 
 
6.4.  
The Seller shall, until the Closing Date, not terminate currently maintained
insurance for the Property and shall pay all related premiums as required
effective insurance cover for the Property.

 
 
6.5.  
The Seller shall:

 
 
6.5.1.  
[use its best efforts to obtain not later than 5 Business Days prior to the
Closing Date the Bank Pay-Off Letter,]13 and

 
 
6.5.2.  
procure that a suretyship (Polish: poręczenie) is given, simultaneously with the
execution of the Final Agreement, by [●]14 materially in a form attached hereto
as Schedule 6.5.2, capped with the amount of the Price, to secure the
obligations of the Seller under the Final Agreement; together with a legal
opinion issued by a reputable law firm confirming that the fund [●] may issue
such guarantee, under the [●] law, confirming the legal ability of said fund and
due authorization of individuals acting on behalf thereof in respect of the
issuance of said guarantee (the capacity and authority opinion), and

 
 
6.5.3.  
[provided that the Purchaser complied with its obligation provided for in
Section 5.6.1, procure that all Leases that have been assigned to the Bank,
shall be reassigned unconditionally back to the Seller prior to the Closing
Date,]15

 
 
provided that if the Seller fails to comply with Section 6.5.1 and/or 6.5.2
and/or 6.5.3, the Purchaser shall be entitled to postpone the Closing Date. If
the Seller fails to comply with Section 6.5.1 and/or 6.5.2 and/or 6.5.3 by the
postponed Closing Date as stated in the Purchaser's Postponement Notice, the
Purchaser shall be entitled to rescind this Agreement with immediate effect.
 
 
6.6.  
The Seller shall request [the Bank to reassign the Collateral Documents prior to
the Closing, and the relevant banks and other]16 issuers of the Non-Assignable
Collateral Documents for their consent to the assignment of the rights under
such Non-Assignable Collateral Documents to the Purchaser (and including if
possible a consent for assignment to a subsequent owner of the Building and an
entity financing the Purchaser and a subsequent owner of the Building) and shall
use its reasonable efforts to obtain such reassignment and consents and assign
all Collateral Documents to the Purchaser. In addition, the Seller shall require
the Tenants listed in Schedule 6.6 to top up the Collateral Money up to the
amounts required pursuant to the applicable Leases and specified in Schedule
6.6.

 
 
6.7.  
If the Seller, despite its efforts: (i) fails to obtain the consent for the
assignment of any of the Non-Assignable Collateral Documents prior to the
Closing, [(ii) fails to procure the reassignment prior to the Closing Date of
the Collateral Documents assigned to the Bank,]17 and/or (iii) fails to receive
the deposits from the respective Tenants that would result in the Collateral
Money being in compliance with the Respective Leases (such amounts to be
received by the Seller shall be referred to as the “Collateral Money Shortfalls”
) the Seller, pursuant to Art. 876 and following of the Polish Civil Code (Dz.
U. of 1964, No. 16, item 93, as amended) will grant on the Closing Date
simultaneously with the execution of the Final Agreement, a suretyship (Polish:
poręczenie) to the Purchaser for the payments of the Tenants whose obligations
will be secured on the Closing Date by: (i) the Non-Assignable Collateral
Documents - that will remain on the Closing Date non-assignable to the
Purchaser, [(ii) Collateral Documents that will remain on the Closing Date
assigned to the Bank,] and/or (iii) Collateral Money provided the amount of such
Collateral Money is not in compliance with the respective Lease. The suretyship
shall be granted for the time until the earlier of: (i) the expiry of the
relevant the Non-Assignable Collateral Documents, or, (ii) the assignment of
rights under such Non- Assignable Collateral Document [and/or Collateral
Document that remains assigned to the Bank,] to the Purchaser, but not earlier
when all Collateral Money Shortfalls are paid to the Purchaser. The liability of
the Seller under such suretyship shall be limited to the aggregate amount of all
the Non-Assignable Collateral Documents that will remain on the Closing Date
non-assignable to the Purchaser, [Collateral Documents that remain assigned to
the Bank on the Closing Date] and the Collateral Money Shortfalls existing on
the Closing Date. In relation to the Non-Assignable Collateral Documents [and
the Collateral Documents that remain assigned to the Bank on the Closing Date],
the Seller shall be liable only to the extent that the Seller receives the
Purchaser notice about the claim under the respective Lease no later than 3
(three) Business Days prior to the expiry of the relevant Collateral Document.
If such notice is received on the 3rd Business Day prior to the expiry of the
relevant Collateral Document or later then the Seller shall be only liable for
reasonable efforts to obtain proceeds from the collateral and transfer the
received proceeds to the Purchaser.

 
 
6.8.  
To secure the performance by the Seller of its obligations under the above
suretyship, the Purchaser shall retain from the Price the amount that shall be
the aggregate of the amount of all the Non-Assignable Collateral Documents that
will remain on the Closing Date non-assignable to the Purchaser, [Collateral
Documents that remain assigned to the Bank on the Closing Date,] and the
Collateral Money Shortfalls existing on the Closing Date. The retention shall be
released to the Seller from the Escrow Account in tranches in the amounts equal
to the amounts of Collateral Money Shortfalls received by the Purchaser and
equal to the amounts of the Non-Assignable Collateral Documents [and Collateral
Documents that remain assigned to the Bank on the Closing Date], that are
eventually assigned to the Purchaser or shall have expired.

 
 
6.9.  
In the case the Seller concludes a new lease with any third party (including
extensions and renewals) in accordance with this Agreement, other than leases
referred to in Schedule 6.9, the Seller shall bear no costs of agents or
tenant’s fit-outs or other incentives, that shall be borne by the Purchaser. All
costs related to the leases concluded by the Seller in accordance with this
Agreement, referred to in Schedule 6.9, including costs of agents or tenant’s
fit-outs or other incentives shall be borne by the Seller. For the avoidance of
doubts any leases concluded in accordance with this Agreement between the date
of this Agreement and the Closing Date shall be the Leases for the purpose of
the Final Agreement.

 
 
6.10.  
[Deal specific covenants – as listed in separate table for each of locations]

 
 
6.11.  
The Seller undertakes to remove the defects listed in Schedule 6.11 by the
Closing Date. At the latest one day prior to the Closing Date, the Parties will
jointly investigate the Property in order to determine whether the defects
listed in Schedule were fully removed. In the case, any defect listed in
Schedule 6.11 has not been fully removed, the Seller will be obliged to pay the
Purchaser contractual penalty in the amount indicated in Schedule 6.11,
corresponding to the given defect and the Purchaser shall be entitled to set off
that contractual penalty from the Price. In the event, the Parties fail to reach
an agreement whether the given defect was fully removed or not, each Party will
be entitled to refer a dispute to the Construction Expert. The Construction
Expert will be obliged to settle the case immediately by deciding whether a
given defect was removed. If a given defect was not removed, the Construction
Expert will indicate what construction works should be performed in order to
fully remove a defect. A decision of the Construction Expert shall be final and
binding upon the Parties. The Parties will cover the costs of the Construction
Expert in equal parts.

 
 
7.  
RIGHT OF RESCISSION

 
 
7.1.  
The Purchaser shall be entitled to rescind (Polish: odstąpienie) this Agreement
with an immediate effect in the event any of the below occurs:

 
 
7.1.1.  
subject to the second sentence of this Section any of the Seller’s Warranties
proves to be or becomes untrue and the Seller does not remedy such breach prior
to the Closing Date; in particular in the event that a compulsory mortgage is
established over the Property or applied for or an enforcement proceeding is
initiated by any competent authority or body against the Property or any other
application was registered in the relevant land & mortgage register in relation
to the Property (other than the ones resulting from this Agreement). The
Purchaser shall not be entitled to rescind this Agreement due to a breach of
Seller’s Warranties specified in Sections 2.1.6 - 2.1.17, if the Losses of the
Purchaser related to the falsity of a Warranty or Warranties do not in aggregate
exceed Euro 30,000 (in which case such Losses would still be used for
calculations of Losses under Section 8.4);

 
 
7.1.2.  
the Seller has breached, any of its obligations under Section 6.1 or 6.2 and the
Seller does not remedy that breach within 10 (ten) Business Days following the
receipt of the Purchaser’s notice in this respect and/or has not performed its
obligations set out in Section [●]18;

 
 
7.1.3.  
the Seller fails to execute the Final Agreement; and/or

 
 
7.1.4.  
in the circumstances specified in Section 6.5, 7.2, 7.3 and/or 7.4.

 
 
provided that the Purchaser shall be entitled to rescind this Agreement pursuant
to any of the above reasons until 31 May 2012 but no longer than until the
signing of the Final Agreement.
 
 
7.2.  
If the Property, any of the Affiliated Properties, or any part thereof is
damaged and the damage is not fully repaired prior to the Closing Date, and
provided that either the aggregate costs of repair of a damage to the Property
and Affiliated Properties (including construction costs, architects fees and
project management and coordination fees) exceeds Euro 3,000,000 or the
aggregate costs of repair of a damage to the Property (including construction
costs, architects fees and project management and coordination fees) exceeds
Euro 500,000, then either Party shall have the right to rescind the Agreement.
If none of the Parties rescinds the Agreement, and the Property was damaged then
the Parties shall sign the Final Agreement and:

 
 
7.2.1.  
the Seller shall assign on the Closing Date to the Purchaser the proceeds
payable under the insurance policy to cover the costs of repair and the pay outs
under the policy to cover the rent lost due to the repair, and

 
 
7.2.2.  
the Price (a part attributed to the Building) shall be decreased by any
deductible under the above insurance policy, and

 
 
7.2.3.  
to the extent not covered by the proceeds from the insurance policy the Seller
shall indemnify the Purchaser against reasonable construction costs, architects
fees as well as project management and coordination fees, and

 
 
7.2.4.  
the Seller shall indemnify the Purchaser in the Final Agreement against any
reduction in the rental income resulting from the damage not being rectified
after the execution of the Final Agreement.

 
 
7.3.  
If the Property, any Affiliated Property or any part thereof is damaged and the
damage is not repaired prior to the Closing Date, but neither the aggregate
costs of repair of a damage to the Property and Affiliated Properties (including
construction costs, architects fees and project management and coordination
fees) exceeds Euro 3,000,000 nor the aggregate costs of repair of a damage to
the Property (including construction costs architects fees and project
management and coordination fees) exceeds Euro 500,000 of the Price, and
provided that the Property is damaged, then the Seller will collect the
insurance proceeds and shall manage and procure the repair of the damage and the
Closing Date shall be postponed until the removal of such damage (the Closing
Date shall be then on the 10th Business Day following the removal of such
damage) but if such damage is not completely removed within 1 (one) month from
the original Closing Date, the Purchaser shall be entitled either to rescind
this Agreement or require the Seller to sign the Final Agreement in which case:

 
 
7.3.1.  
the Seller shall remain obliged to completely repair the damage within 10 (ten)
Business Days following signing of the Final Agreement,

 
 
7.3.2.  
the Purchaser shall withhold from the Price the amount equal to 150% of the
estimate of the aggregate costs of repair of a damage to the Property existing
at the time (including architects fees and project management and coordination
fees), as a security for the performance of the obligations of the Seller as
specified in Section 7.3.1. that should be released to the Seller upon the
completion of the removal of the damage or could be used by the Purchaser, if
such damage is not completely rectified within 30 Business Days from the
execution of the Final Agreement, to cover the costs of such repairs, and

 
 
7.3.3.  
the Seller shall indemnify the Purchaser in the Final Agreement against any
reduction in the rental income resulting from the damage not being rectified
after the execution of the Final Agreement.

 
 
7.4.  
If the Property is not damaged but any Affiliated Property or any part thereof
is damaged and the damage is not repaired prior to the Closing Date, but the
aggregate costs of repair of a damage to the Affiliated Properties (including
construction costs, architects fees and project management and coordination
fees) does not exceed Euro 3,000,000, the Closing Date shall be postponed until
the removal of such damage (the Closing Date shall be then on the 10th Business
Day following the removal of such damage) but if such damage is not completely
removed within 1 (one) month from the original Closing Date, the Purchaser shall
be entitled to rescind this Agreement.

 
 
7.5.  
If the Purchaser rescinds this Agreement pursuant to Section 7.1 due to
circumstances for which the Seller is liable (and for the avoidance of doubt the
Seller shall remain liable for acts and omissions of its contractors), the
Seller shall be obliged to pay the Purchaser a contractual penalty in the amount
of 2,000,000 EUR. The rescission by the Purchaser for the reasons specified in
Section 6.5.2 and/or 6.5.3, 7.1.1, 7.1.2, and/or 7.1.3, shall be deemed to be
due to circumstances for which the Seller is liable. The Seller irrevocably
waives the right to claim a reduction of the contractual penalty referred to in
Art. 484 par. 2 of the Civil Code. In the case, any of the Transacting
Affiliates on the Purchaser’s side rescinds the relevant Preliminary Transaction
Document and claimed payment of the contractual penalty based on the relevant
Preliminary Transaction Document, then the Purchaser will not be entitled to
claim contractual penalty referred to in this Section.

 
 
7.6.  
The Seller shall be entitled to rescind (Polish: odstąpienie) this Agreement:

 
 
7.6.1.  
if any of the Purchaser’s representations and/or warranties specified in
Section 3 proves to be or becomes untrue and the Purchaser does not remedy such
breach prior to the Closing Date;

 
 
7.6.2.  
the Purchaser fails to sign the Final Agreement; and/or

 
 
7.6.3.  
in the circumstances specified in Section, 5.3.1, 5.6, and/or 7.2;

 
 
provided that the Seller shall be entitled to rescind this Agreement pursuant to
any of the above reasons until 31 May 2012 but no longer than until the signing
of the Final Agreement.
 
 
7.7.  
If the Seller rescinds the Agreement due to the reasons for which the Purchaser
is liable for, or any Seller’s Transacting Affiliate rescinds the respective
Preliminary Transaction Document due to the reasons for which a respective
Purchaser’s Transacting Affiliate is liable for, the Seller shall be entitled to
the contractual penalty in the amount of the [ ] USD. The Purchaser irrevocably
waives the right to claim a reduction of the contractual penalty referred to in
Art. 484 par. 2 of the Civil Code. The rescission by the Seller for the reasons
specified in Section 7.6.1, 7.6.2, 5.3.1 and/or 5.6 shall be deemed to be due to
circumstances for which the Purchaser is liable (and for the avoidance of doubt
the Purchaser shall remain liable for acts and omissions of its contractors).

 
 
7.8.  
This Agreement shall automatically expire, except for the provisions specified
in the last sentence, if:

 
 
7.8.1.  
any of the Transacting Affiliates rescinds the relevant Preliminary Transaction
Document other than Wrocław Agreement; or

 
 
7.8.2.  
Transacting Affiliate which a party to the Wrocław Shares Agreement, rescinds
the Wrocław Shares Agreement, except for rescission of the relevant Transacting
Affiliate on the Purchaser’s side from the Wrocław Shares Agreement pursuant to
Section 9.3 of the Wrocław Shares Agreement;

 
 
7.8.3.  
relevant Transacting Affiliate which is a party to the Wrocław Agreement
rescinds the Wrocław Agreement except for rescission by the relevant Transacting
Affiliate on the Purchaser’s side from the Wrocław Agreement pursuant to Section
7.10 of the Wrocław Agreement.

 
 
The provisions which shall not expire pursuant to this Section shall be Sections
7.7- 7.9, 11.6 and 11.8 that shall still be binding the Parties.
 
 
7.9.  
In the event that either Party rescinds this Agreement, the obligations to pay
contractual penalties, the obligation to indemnify the other Party for the
breach of the Agreement, as well as confidentiality obligation as set out in
Section 11.6 and the arbitration clause as set out in Section 11.8 shall remain
valid and enforceable.

 
 
[additional Section 7.10 applicable to Wrocław only:
 
 
7.10.  
According to Point 9.3 of the Wrocław Agreement on Shares, in the case when the
Purchaser is not fully satisfied with the results of the audit of the Seller's
company, the Purchaser shall be entitled to withdraw from the Wrocław Agreement
on Shares until 31 January 2012. In the case the Purchaser executes the above
mentioned right, this Agreement shall come into force and the Seller shall be
entitled to withdraw from this Agreement until 28 February 2012, however only
under the condition of simultaneous (together with the delivery of the statement
on withdrawal) delivering to the Purchaser of the instructions rendering it
possible for the Purchaser to draw the Deposit from the USC Escrow Account, to
which the deposit paid by the Purchaser on the basis of Point 5.7 of the Wrocław
Agreement on Shares will be transferred - according to Point 5.3.1 of this
Agreement. In the case of withdrawal from this Agreement by the Seller in the
situation described above the provision of Point 7.7 shall not apply.]

 
 
8.  
PURCHASER’S REMEDY

 
 
8.1.  
General

 
 
The Seller shall indemnify and hold harmless (Polish: zwolni z odpowiedzialności
oraz naprawi szkodę) the Purchaser against Losses resulting from any of the
Warranties being untrue on the Closing Date ("Breach"). Subject to the
limitations described in this Sections 8, the liability of the Seller for a
Breach of the Warranties shall be on the “risk basis” and shall apply
irrespective of the existence or non-existence of negligence or fault of the
Seller. The limitations of the Seller’s liability for the Breach do not apply to
the Breach resulting from a gross negligence or an intentional fault of the
Seller. The Parties pursuant to Article 558 of the Polish Civil Code exclude
liability of the Seller under the statutory warranty for legal and physical
defects of the Property.
 
 
8.2.  
Time limits

 
 
The Seller shall not be liable in respect of any claim for falsity of a Warranty
("Claim"), unless the Purchaser delivers a written notice of the Breach to the
Seller (setting out the matter which gives rise to its Claim):
 
 
8.2.1.  
in case of any Claim under the Warranties specified in Sections 2.1.1 -
2.1.5  or their equivalent in the Final Agreement, on or before the date that is
42 (forty two) months from the Closing Date;

 
 
8.2.2.  
in case of any Claim under any Warranties on or before the date that is 24
(twenty four) months from the Closing Date.

 
 
8.3.  
Monetary limits on the Seller’s liability

 
 
 
The Seller shall not be liable:

 
 
8.3.1.  
in respect of the Losses resulting from any breach of the Warranties stipulated
in Sections 2.1.1 - 2.1.5 or their equivalent in the Final Agreement, in any
part exceeding the Price;

 
 
8.3.2.  
in respect of any other Losses resulting from any breach of any Warranties other
then referred to in Section 8.3.1, in any part exceeding the 25% of the Price;

 
 
provided however that the Seller's liability for Losses, whether resulting from
a breach any and all Warranties under this Agreement or the Final Agreement, or
breach of any covenants, shall not exceed the equivalent of the Price in the
aggregate.
 
 
8.4.  
Aggregate Minimum Claims

 
 
The Seller shall not be liable in respect of any Losses resulting from a Breach
of Warranties or Covenants, unless the sum of all Losses exceeds Euro 30,000, in
which case the Seller shall be liable for the entire amount of such Losses and
not merely the excess above the amount of Euro 30,000. The limitation specified
in this Section 8.4 does not apply to the obligations of the Seller pursuant to
Section 8.6.2.
 
 
8.5.  
Seller's Remedy

 
 
8.5.1.  
The Purchaser hereby agrees that it shall be liable to indemnify and to hold
harmless the Seller from and against all Losses resulting from or relating to
any falsity or breach of, its representation or warranty contained in this
Agreement, but the Purchaser's liability for the Losses incurred by the Seller
shall, subject to the below not exceed 100% of the Price.

 
 
8.5.2.  
The Purchaser shall not be liable in respect of any Losses of the Seller, unless
the sum of all Losses exceeds Euro 30,000, in which case the Purchaser shall be
liable for the entire amount of such Losses and not merely the excess above the
amount of Euro 30,000. This limitation does not apply to the obligations of the
Purchaser pursuant to Section 8.6.1.

 
 
8.6.  
Other Indemnities

 
 
8.6.1.  
If after the Closing the Purchaser terminates any of the Leases on the basis of
Article 678 §1 of the Polish Civil Code, i.e. due to the Purchaser becoming the
new owner of the Property and the Tenant under such terminated Lease makes a
claim against the Seller pursuant to Article 679 §1 of the Polish Civil Code for
indemnification arising from the return of the leased premises earlier than
provided under the given Lease due to the Purchaser exercising its right
referred to in the preceding sentence, the Purchaser shall indemnify the Seller
for any such losses incurred for that reason.

 
 
8.6.2.  
In the event, the Property or any part thereof remains damaged on the Closing
Date and the Seller shall not disclose such damage to the Purchaser prior to the
Closing, the Seller shall indemnify and hold harmless the Purchaser (Polish:
zwolni z odpowiedzialności oraz naprawi szkodę) against Losses resulting from or
relating to such damage (including costs of repair, claims of tenants and or
lost rent or other amount payable by Tenants under Leases).

 
 
8.6.3.  
[If the Mortgages are not discharged despite the Bank receiving the full payment
of the Bank Receivables in accordance with the Pay-Off Letter,]19 or any
Encumbrance other than the Permitted Encumbrance is registered or filed for
registration in relation to the Property after this Agreement but prior to the
Closing, and the Purchaser does not exercise its right to rescind this Agreement
on this basis, the Seller shall be liable to the Purchaser for discharging such
Mortgagees and any other Encumbrances.

 
 
8.6.4.  
[Deal specific indemnities - as listed in separate table for each of locations.]

 
 
9.  
COOPERATION WITH PURCHASER’S AUDITORS

 
 
Seller shall provide to Purchaser (at Purchaser’s expense) copies of, or shall
provide Purchaser access to, such factual information as may be reasonably
requested by Purchaser, and in the possession or control of Seller, or its
property manager or accountants, to enable Purchaser’s auditor (Deloitte &
Touche LLP or any successor auditor selected by Purchaser) to conduct an audit
of the income statements of the Property for the year to date of the year in
which the Closing occurs plus up to the one additional prior calendar
year.  Purchaser shall be responsible for all out-of-pocket costs associated
with this audit.  Seller shall cooperate (at no cost to Seller) with Purchaser’s
auditor in the conduct of such audit.  In addition, Seller agrees to provide to
Purchaser’s auditor, if requested by such auditor, historical financial
statements for the Property, including income and balance sheet data for the
Property, whether required before or after Closing.  Without limiting the
foregoing, (i) Purchaser or its designated independent or other auditor may
audit Seller’s operating statements of the Property, at Purchaser’s expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, and (ii) Seller shall
furnish to Purchaser such financial and other information as may be reasonably
required by Purchaser or any Affiliate of Purchaser to make any required filings
with the Securities and Exchange Commission or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be limited to
providing such information or documentation as may be in the possession of, or
reasonably obtainable by, Seller, its property manager or accountants, at no
cost to Seller, and in the format that Seller (or its property manager or
accountants) have maintained such information.  This provision shall survive
execution of the Final Agreement.
 
 
10.  
NOTICES

 
 
10.1.  
All notices and other communications under this Agreement (“Notices”) shall be
in writing and shall be sent by registered or recorded delivery mail or by a
reputable courier (it means DHL, UPS, TNT) to the persons and addresses
specified below or to such other person and/or address as a Party may specify by
written notice to the other Party.

 
 
10.2.  
Notices shall be addressed as follows:

 
 
10.2.1.  
for the Seller:

 
 
Prologis Poland [●] sp. z o.o.
 
 
ul. Złota 59, 00-120 Warsaw
 
 
For the attention of: Ben Banattyne and Anna Jonsson
 
 
10.2.2.  
for the Purchaser:

 
 
Piran Investments sp. z o.o. [●] S.K.A.
 
 
ul. Bonifraterska 17, 00-203 Warsaw
 
 
For the attention of: Mieczysław Godzisz and Tomasz Chodkiewicz
 
 
with a copy to:
 
 
Hines Interest Limited Partnership
 
 
2800 Post Oak Blvd.
 
 
Suite 4800, Houston, Texas 77056
 
 
for the attention of: Jason P. Maxwell, Esquire
 
 
11.  
MISCELLANEOUS

 
 
11.1.  
Purchaser’s Undertaking

 
 
The Purchaser guarantees the Seller that none of Purchaser’s Transacting
Affiliate will breach any of the Preliminary Transaction Document in a manner
that would entitle any of the Seller’s Transacting Affiliate to rescind the
respective Preliminary Transaction Document due to the reasons for which a
respective Purchaser’s Transacting Affiliate is liable for.
 
 
11.2.  
Successors and Assigns

 
 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors. No merger of the Seller and no merger of
the Purchaser shall release the Seller or the Purchaser from any obligation or
liability under this Agreement.
 
 
11.3.  
No Waiver

 
 
Any waiver by any Party of any of its rights under this Agreement shall be made
in writing to be effective. The failure by a Party to enforce at any time or for
any period of time any provision of the Agreement shall not be construed as a
waiver of that provision or of the right of the Party thereafter to enforce
every provision of this Agreement.
 
 
11.4.  
Entire Agreement; Amendments; Schedules

 
 
11.4.1.  
This Agreement, all Schedules hereto, and all other agreements represent the
entire understanding and agreement between the Parties with respect to the
subject matter hereof and supersede all prior oral, written and all
contemporaneous oral negotiations, commitments and understandings between the
Parties. The Parties may only amend or modify this Agreement (to be valid) in
the form of a notarial deed.

 
 
11.4.2.  
If the provisions of any Schedule to this Agreement are inconsistent with the
provisions of this Agreement, the provisions of this Agreement shall prevail.

 
 
11.4.3.  
The Schedules attached hereto are hereby incorporated as integral parts of this
Agreement.

 
 
11.5.  
Severability

 
 
Any provision of this Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction. The Parties hereby undertake to replace any invalid or ineffective
provision with a new provision, which is valid and effective and comes as close
as possible to such invalid or ineffective provision.
 
 
11.6.  
Confidentiality

 
 
11.6.1.  
The Parties shall keep in confidence all knowledge and information of a secret
or confidential nature with respect to the terms and conditions of this
Agreement and the business of the other Party (including the information
obtained during the due diligence process) and shall not disclose, publish or
make use of the same without the prior written consent of the other Party,
except to the extent that: (a) disclosure is required by law or legal process,
(b) such information shall have become public knowledge other than by breach of
this Agreement by the disclosing Party, or (c) such information shall have been
received by the disclosing Party from a third person who has the lawful right to
make such disclosure without restriction. The foregoing undertakings as to
confidentiality shall not apply to disclosure by either Party to any of its
investors, any of its lenders, advisors and/or the advisors of any lender of a
Party provided that they are obliged to keep the relevant information
confidential. The Parties shall consult each other as to the contents of any
announcement or press release to be made by either of them and any disclosure as
to the Price must be agreed by the Parties, each acting reasonably.

 
 
11.6.2.  
Notwithstanding anything to the contrary contained herein, either Party and its
representatives shall be entitled to retain one copy of the “Confidential
Information” to the extent necessary in order to comply with any applicable laws
or regulations and document retention policies, and shall only be required to
use commercially reasonable efforts to return or destroy any materials stored
electronically, and either Party and its representatives shall not be required
to return or destroy any electronic copy of the Confidential Information created
pursuant to their standard electronic backup and archival procedures.
Notwithstanding anything to the contrary herein, either Party or its affiliates
or any entity advised by its affiliates) shall be permitted to disclose in press
releases, U.S. Securities and Exchange Commission (“SEC”) and other filings with
governmental authorities, financial statements and/or other communications such
information regarding the transaction contemplated by this Agreement and/or the
terms of this Agreement and any such information relating to the Property as may
be necessary or advisable to comply with any applicable federal or state
securities laws, rules, or regulations (including SEC rules and regulations),
“generally accepted accounting principles,” or other accounting rules or
procedures or prior custom, practice, or procedure of Prologis, Inc. for the
Seller or Hines Global REIT, Inc. for the Purchaser. Without limiting the
foregoing, Prologis, Inc or Hines Global REIT, Inc. may file this Agreement with
the SEC after the execution of the same and may file a form “8-K” and/or
prospectus supplement to which this Agreement may be attached.

 
 
11.7.  
Rate of Exchange

 
 
For the purposes of calculation of any amounts expressed in EUR (other than
under Section [●]) the Parties shall apply the average rate of exchange of the
National Bank of Poland for the date of occurrence of the relevant event (e.g.
damage to the Property, receipt of the Claim etc),
 
 
11.8.  
Disputes and Interpretation

 
 
11.8.1.  
All disputes arising out of or in connection with this Agreement, and/or the
suretyship referred to in Section 6.5.2, and/or the Suretyship Agreement and/or
the Final Agreement, and/or any or all of the other Preliminary Transaction
Documents, shall be settled by the Court of Arbitration at the Polish
Confederation of Private Employers Lewiatan in Warsaw pursuant to the Rules of
this Court being in force at the date of filing the statement of a claim. The
number of arbitrators shall be 3 (three). The place of arbitration shall be
Warsaw, Poland. The language to be used in the arbitral proceedings shall be
English. The arbitrators decision shall be in Polish and in English. Where there
are multiple claimants or multiple respondents, the multiple parties jointly,
whether as claimants or respondents, shall appoint an arbitrator. In the absence
of a joint appointment, the Nominating Committee shall appoint an arbitrator for
the defaulting party. If more than one arbitration is commenced under or in
connection with this Agreement, and/or the suretyship referred to in Section
6.5.2, and/or the Suretyship Agreement and/or the Final Agreement, and/or any or
all of the other Preliminary Transaction Documents, and that two or more
arbitrations are related, the Parties agree that the arbitral tribunal appointed
in the first-filed of such proceedings may, in the interest of efficiency,
consolidate the two or more proceedings, subject to the provisions of the Rules
of this Court.

 
 
11.8.2.  
Without prejudice to the above, in the event of a dispute between the Parties as
to any of the following:

 
 
11.8.3.  
existence of a damage to the Property,

 
 
11.8.4.  
costs of repair of a damage,

 
 
11.8.5.  
estimated of the aggregate costs of repair of a damage referred to in
Section 7.3.2.

 
 
such dispute may be first submitted to the Construction Expert by any of the
Parties. The Construction Expert’s decision shall be final and binding upon the
Parties except for an obvious error or fraud. The Parties shall bear the costs
for the Construction Expert’s in equal parts.
 
 
11.9.  
Language of the negotiations

 
 
The Parties declare that they have negotiated this Agreement in English.
 
 
12.  
APPLICATION TO THE COURT

 
 
On the basis of this notarial deed, the Seller applies to the District Court in
[●], [●] the Land and Mortgage Registry Division, to enter in Section III of
Land and Mortgage Register number [●] the claims arising from this Agreement to
the benefit of [●] (address: [●]).
 
 
13.  
COSTS

 
 
13.1.  
Costs of Counsel

 
 
Each Party shall retain its own counsel in connection with the negotiation and
execution of this Agreement and each Party shall bear the costs of its own
counsel.
 
 
13.2.  
Brokerage Fees

 
 
The fees of all brokers, finders and investment banks which were instructed by
the Purchaser to act in connection with the transactions contemplated hereby
shall be borne by Purchaser exclusively. The fees of all brokers, finders or
investment banks which were instructed by the Seller to act in connection with
the transactions contemplated hereby shall be borne by Seller exclusively.
 
 
13.3.  
The notarial fees (including VAT) and court fees payable in connection with this
Agreement and any annexes hereto shall be borne by the Purchaser and made by a
transfer to the specified bank account of the Notary Office.

 
 
13.4.  
For the purpose of the collection of the notarial fees, the Parties set the
value of the subject of this Agreement at EUR [●], which is the equivalent of
PLN [●] ([●] zlotys) according to the average exchange rate of the EUR on the
date hereof (Table of average exchange rates [●]/A/NBP/2011 announced on [●]
2011), pursuant to which EUR 1 = PLN [●].

 
 
13.5.  
Fees collected:

 
 
(a)  
a court fee on the basis of article 43 Section 3 of the Act on court fees in
civil cases dated 28 July 2005 (Journal of Laws No. 167 item 1398, as
amended)PLN [●]

 
 
(b)  
a notary fee on the basis of § 3 and 16 of the ordinance of the Minister of
Justice dated 28 June 2004 (Journal of Laws No. 148, item 1564, as amended)PLN
[●]

 
 
(c)  
23% tax on the basis of Article 18 of the Act on the Tax on Goods and Services,
dated 11 March 2004 (Journal of Laws No. 54, item 535, as amended)PLN [●]

 
 
In total:                      PLN [●]
 
 
This deed was read, translated into English by [●], son/daughter of [●],
residing in [●] at ul. [●], holder of identity card [●], with PESEL [●],
recorded under number TP/[●] on the list of sworn translators maintained by the
Ministry of Justice.
 
 


 
 
This deed was read, approved and signed
 



--------------------------------------------------------------------------------

 
 
1 In the case of freehold the description will be changed

 
 
 
2 In the case of freehold the description will be changed

 
 
 
3 Only if perpetual usufruct

 
 
 
4 ibid

 
 
 
5 In the case of the ownership, the Seller is an owner of the Land and the
Building.

 
 
 
6 In the case of perpetual usufruct the clause will be split to describe the
perpetual usufruct of the Land and the ownership of the Building being free from
encumbrances.

 
 
 
7 This part is not applicable for Sosnowiec, as currently there is no bank or
other financing entity secured on this property. Therefore, in agreement for
Sosnowiec, any references to Pay-Off letter, Bank and/or Bank Receivables are
not applicable.

 
 
 
8 Applicable only to perpetual usufruct properties with an agreement granting
perpetual usufruct in place.

 
 
 
9 This depend on the manner of representation

 
 
 
10 This depends on the title

 
 
 
11 Details of the register to be specified in the Escrow Agreement.

 
 
 
12 Details of the register to be specified in the Escrow Agreement.

 
 
 
13   This part is not applicable for Sosnowiec, as currently there is no bank or
other financing entity secured on this property. Therefore, in agreement for
Sosnowiec, any references to Pay-Off letter, Bank and/or Bank Receivables are
not applicable.

 
 
 
14  In agreements for Wrocław and Warsaw III the suretyship should be issued by
ProLogis European Holdings X s.a r.l., for Sosnowiec and Warsaw I - ProLogis
European Holdings VI s.a r.l., while for Bedzin I - PLD INTERNATIONAL HOLDING
LLC and ProLogis European Holdings VI S. à r. l.

 
 
 
15  This part is not applicable for Sosnowiec, as currently there is no bank or
other financing entity secured on this property. Therefore, in agreement for
Sosnowiec, any references to Pay-Off letter, Bank and/or Bank Receivables are
not applicable.

 
 
 
16 This part is not applicable for Sosnowiec, as currently there is no bank or
other financing entity secured on this property. Therefore, in agreement for
Sosnowiec, any references to Pay-Off letter, Bank and/or Bank Receivables are
not applicable

 
 
 
17 This part is not applicable for Sosnowiec, as currently there is no bank or
other financing entity secured on this property. Therefore, in agreement for
Sosnowiec, any references to Pay-Off letter, Bank and/or Bank Receivables are
not applicable.

 
 
 
18 Reference to those deal specific covenants which are particularly vital from
the Purchaser’s perpective.

 
 
 
19 This part is not applicable for Sosnowiec, as currently there is no bank or
other financing entity secured on this property. Therefore, in agreement for
Sosnowiec, any references to Pay-Off letter, Bank and/or Bank Receivables are
not applicable

 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE                                A
 

 
 

--------------------------------------------------------------------------------

 

 
DEFINITIONS
 
 
(A)  
“Acquisition Bank Loan” means a loan that maybe granted by a Financing Bank to
the Purchaser to purchase the [proper description of the legal title to the
Property] and pay the Price and/or VAT payable on the Price, or only VAT payable
on the Price;

 
 
(B)  
“Affiliate” means, with respect to any person, another person who, directly or
indirectly, (a) Controls the first person, (b) is Controlled by the first
person, or (c) is under common Control with the first person;

 
 
(C)  
"Affiliated Conforming Tax Rulings" means Conforming Tax Rulings as defined in
the following Preliminary Transaction Documents, except for Wrocław Shares
Agreement and this Agreement.

 
 
(D)  
 “Affiliated Properties” means all properties defined as “Property” under all of
the Preliminary Transaction Documents.

 
 
(E)  
 “Agreement” means this Preliminary Agreement for the Sale of [●].

 
 
(F)  
“Agreements with Architects” mean the agreements listed in Schedule (F);

 
 
(G)  
“Bank” means [●];

 
 
(H)  
[“Bank Pay-Off Letter” means a pay-off letter to be issued by the Bank in which
it will (i) indicate the amounts of its Bank Receivables as of the Closing Date,
(ii) represent that upon payment of the Bank Receivables it (a) will have no
outstanding claims of any nature which are secured by the Mortgages or any other
security instruments affecting the Property, (b) will release the Mortgages and
any of the above security instruments;]20

 
 
(I)  
[“Bank Receivables” means the amount of the receivables secured by the
Mortgages, including the interest, early repayment fees etc;]21

 
 
(J)  
“Building” means [●] located on the Land, with the address: ul. [●];

 
 
(K)  
“Building Permits” means the decision no. [●] issued by the [●] on [●] as
amended by the decision no. [●] issued by the [●] on [●], the decision no. [●]
issued by the [●] on [●] and the decision no [●] issued by the [●] on [●];

 
 
(L)  
“Business Day” means any day of the year (other than any Saturday or Sunday) on
which banks are open for business in Poland and New York, NY, United States of
America;

 
 
(M)  
“Certificates” are defined in Section 5.4.1;

 
 
(N)  
“Closing” means execution and performance of the Final Agreement and “Close” has
a corresponding meaning;

 
 
(O)  
“Closing Date” is defined in Section 4.2;

 
 
(P)  
“Collateral” means security for the performance of the Tenants' obligations
under the Leases that has been or should be delivered by Tenants to the Seller
(including bank guarantees, parent company guarantees but excluding declarations
on voluntary submission to enforcement (the “Collateral Documents”) as well as
cash deposits (the “Collateral Money”);

 
 
(Q)  
“Conforming Tax Rulings” means Tax Rulings where both confirm the same tax
treatment of the sale of the [ownership] [perpetual usufruct] of the Land an the
ownership of the Building by the Seller to the Purchaser. It means that both
either state that: (i) the sale of the perpetual usufruct of the Land and the
ownership of the Building by the Seller is subject to VAT and is not VAT exempt
or (ii) the sale of the perpetual usufruct of the Land and the ownership of the
Building by the Seller to the Purchaser is exempt from VAT and as a result (a)
the Purchaser would be disallowed recovery of input VAT resulting from such
transaction and (b) the sale is subject to a tax on civil transaction;

 
 
(R)  
"Construction Expert" means Gleeds Polska sp. z o.o., or if that Construction
Expert cannot or is not willing to accept its appointment within 14 (fourteen)
days, EC Harris sp. z o.o., or if that Construction Expert cannot or is not
willing to accept its appointment within 14 (fourteen) days Mace Polska sp. z
o.o.

 
 
(S)  
“Deposit” means the amount of [●] USD;

 
 
(T)  
“Due Diligence Materials” means the documents and information that were made
available by the Seller to the Purchaser for the purposes of the Purchaser's due
diligence. The list of Due Diligence Materials constitutes Schedule 2.1.14;

 
 
(U)  
“Encumbrance” means any claims and third party rights, including, in particular
rights in rem, security interest, pledge, right of first refusal, pre-emption
right, option, lease, seizure under enforcement proceedings, right to use,
easement or any other encumbrance or limitation in possession, use, operation,
management or disposal, both contingent and actual;

 
 
(V)  
“Environmental Law” means any law (whether civil, criminal or administrative),
including but not limited to the Environmental Protection Act 2001 dated 27
April 2001 (ustawa z dnia 27 kwietnia 2001 r. - Prawo ochrony środowiska), the
Waste Management Act dated 27 April 2001 (ustawa z dnia 27 kwietnia 2001 r. o
odpadach), the Act dated 13 April 2007 on preventing damage to the environment
and curing damages (ustawa z dnia 13 kwietnia 2007 roku o zapobieganiu szkodom w
środowisku i ich naprawie), the Act dated 3 October 2008 on making available
information on the environment and its protection, the participation of the
society in the environmental protection and environmental impact assessments
(ustawa z dnia 3 października 2008 r. o udostępnianiu informacji o środowisku i
jego ochronie, udziale społeczeństwa w ochronie środowiska oraz o ocenach
oddziaływania na środowisko) and any other statute, subordinate legislation and
duly ratified treaty, relating to: (a) the protection of, or prevention of harm
to, the environment, natural resources, health or safety of humans, animals or
plants, (b) noise, vibration or radiation, (c) the presence, usage, storage,
treatment, clean-up, removal, management, transportation, manufacture,
production or disposal of Hazardous Substances or their management, and (d) the
release, discharge or emissions or process or other effluent into the
environment;

 
 
(W)  
“Escrow Agent” means an escrow agent that will open and maintain the Escrow
Accounts, and approved by the Financing Bank (if applicable);

 
 
(X)  
“Escrow Agreement” means the escrow agreement to be signed between the Seller,
the Purchaser, the Financing Bank and the Escrow Agent by 28 February 2012;

 
 
(Y)  
“Escrow Accounts” means the escrow accounts to be opened by the Escrow Agent and
maintained under the terms and conditions as agreed under the Escrow Agreement;

 
 
(Z)  
“Euro” means the lawful currency of participating member States of the European
Union adopted under European Council Regulation (EC) No. 974/98;

 
 
(AA)  
"Fields of Exploitation" means the following fields of exploitation subject to
any limitations and/or exclusions under the Agreements with Architects: (i)
production of copies of designs with the use of specific technology, including
printing, reprographics, magnetic recording and digital technology; (ii) public
performance, exhibition, screening, presentation as well as making the designs
available in internet; (iii) use of the designs for the purpose of repairs,
maintenance and reconstruction of the Building, respective installations,
fixtures (iv) use of the designs for marketing, advertising and promotional
purposes; and (v) use of the designs for the purpose of amending
consents/authorizations regarding the Property;

 
 
(BB)  
"Final Transaction Documents" means the following agreements: (1) agreement for
sale of [●] between [●] and [●], (2) agreement for sale of [●] between [●] and
[●], (3) agreement for sale of [●] between [●] and [●], (4) agreement for sale
of [●] between [●] and [●], and (5) agreement for sale of [●] between [●] and
[●] .

 
 
(CC)  
“Financing Bank” means a bank that would grant the Purchaser the Acquisition
Bank Loan;

 
 
(DD)  
“Final Agreement” is defined in Section 4.1.1;

 
 
(EE)  
“Governmental Entity” means Polish state or United States of America federal,
local authority or administrative entities (Polish: organy władzy i
administracji państwowej lub samorządowej), courts, local authority appeal
bodies (Polish: samorządowe kolegia odwoławcze) and state agencies;

 
 
(FF)  
"Hazardous Substances" means any and all material, substance, waste or product,
pollutant, chemical substances, toxic contaminations, hazardous or noxious
pollution (or words of similar import), including any material, substance, waste
or product the removal of which is required or the presence or use of which is
restricted, prohibited or penalized by any Environmental Law, excluding however
(i) any domestic detergents (Polish: chemia gospodarcza) and (ii) any materials,
substances, wastes or products that are stored by any of the Tenants in
connection with the normal use of their premises for office purposes and/or for
car wash, as applicable (batteries, printer cartridges, cleaning detergents,
etc.);

 
 
(GG)  
“Instruction” means the instruction executed by the Seller and the Purchaser
simultaneously with the Final Agreement, providing for the release of the
portion of the Price in the amount equal to the Bank Receivables, to the Bank
and the balance of the Price and the entire amount of VAT payable on the entire
Price, to the Seller.

 
 
(HH)  
“Land” means the plot of land numbered [●] having a total area of [●] sq.m.,
located in [●], for which the [●]the District Court for [●] maintains land and
mortgage register No. [●]. An excerpt from the Land and Mortgage Register No.
[●] is attached as Schedule 1.1;

 
 
(II)  
“Lease(s)” means the lease agreement concluded and remaining in force in respect
of the Building; the list of Leases is attached hereto as Schedule 2.1.7(a);

 
 
(JJ)  
“Lists” has a meaning attributed to it in Section 2.1.16(b)(i);

 
 
(KK)  
"Losses" means the actual damage (damnum emergens) but excluding any lost profit
(lucrum cessans) except for (i) any rent and service charge lost under any of
the Leases and (ii) VAT due but not received from any Tenant;

 
 
(LL)  
“Mortgages” mean the mortgages referred to in Section [●];

 
 
(MM)  
“Movables” means movables listed in Schedule 2.1.12;

 
 
(NN)  
“Non-Assignable Collateral Documents” means [●] ;

 
 
(OO)  
“Notices” are defined in Section 9;

 
 
(PP)  
“Occupancy Permit” means decision no. [●] issued by the Poviat Construction
Supervision Inspector for the [●]on [●] allowing for occupancy of the Building;

 
 
(QQ)  
“OFAC” has a meaning attributed to it in Section 2.1.16(a);

 
 
(RR)  
“Orders” has a meaning attributed to it in Section 2.1.16(a);

 
 
(SS)  
“Parking Places” means parking places located on the Land, marked on the plan
attached as Schedule (SS);

 
 
(TT)  
“Party” means a party to this Agreement and, unless indicated otherwise,
“Parties” means every Party;

 
 
(UU)  
“Permitted Encumbrances” means the Encumbrances described in Section 1 above,
the Leases and encumbrances expressly indicated in Section 2.1.7(j);

 
 
(VV)  
"Purchaser's Tax Ruling" means a tax ruling (Polish: interpretacja indywidualna)
to be obtained by the Purchaser, issued by the relevant tax authority, pursuant
to the Purchaser's application;

 
 
(WW)  
"Purchaser's Transaction Affiliates" means [●];

 
 
(XX)  
“PLN” means the lawful currency of the Republic of Poland;

 
 
(YY)  
“Postponement Notice” is defined in Section 4.3.1;

 
 
(ZZ)  
"Preliminary Transaction Documents" means the following preliminary agreements:
(1) agreement for sale of [●] between [●] and [●], (2) agreement for sale of [●]
between [●] and [●], (3) agreement for sale of [●] between [●] and [●], (4)
agreement for sale of [●] between [●] and [●], (5)agreement for sale of [●]
between [●] and [●], and (6) agreement for sale of the shares of [●] between [●]
and [●].

 
 
(AAA)  
“Price” is defined in Section 5.1;

 
 
(BBB)  
“Property” means, collectively, the Land and the Building;

 
 
(CCC)  
“Seller’s Best Knowledge” shall mean the actual knowledge of members of the
management board of the Seller as well as of the following individuals [●],or
knowledge that any such member or individual should have diligently performing
its current function. All information contained in a written correspondence
addressed to the management board of the Seller  shall be deemed to be known by
the Seller.

 
 
(DDD)  
"Seller’s Tax Ruling” - means a tax ruling (Polish: interpretacja indywidualna)
to be obtained by the Seller, issued by the relevant tax authority, pursuant to
the Seller's application;

 
 
(EEE)  
"Seller's Transacting Affiliates" means [●]

 
 
(FFF)  
“Target Closing Date” is defined in Section 4.2;

 
 
(GGG)  
"Tax Rulings" means both the Purchaser’s Tax Ruling and the Seller’s Tax Ruling
and a Tax Ruling shall mean one of them;

 
 
(HHH)  
 “Tenant” means a tenant under a Lease;

 
 
(III)  
"Transacting Affiliates" means "Seller's Transacting Affiliates" or "Purchaser's
Transacting Affiliates" as applicable;

 
 
(JJJ)  
“VAT” means Polish value added tax at the rate in force when the relevant supply
is made, and includes any similar Polish tax from time to time replacing it or
of a similar fiscal nature;

 
 
(KKK)  
“USD” means the lawful currency of the United States of America;

 
 
(LLL)  
“USD Escrow Account” means the escrow account opened and maintained in
accordance with the terms of the USD Escrow Agreement for the purpose of payment
and disbursement of the Deposit;

 
 
(MMM)  
“USD Escrow Agreement” means the agreement concluded on the day hereof between
the Seller, the Purchaser and RBS Bank (Polska) S.A.;

 
 
(NNN)  
“Warranty” means a statement of the Seller contained in this Agreement as
provided for in Section 2, and “Warranties” means all of those statements of the
Seller, as the case may be;

 
 
(OOO)  
“Wrocław Agreement” means a preliminary agreement on sale of perpetual usufruct
right to the land and the ownership of the buildings concluded between Prologis
Poland XCI sp. z o.o. and Piran Investments sp. z o.o. Nero SKA  on 22 December
2011.

 
 
(PPP)  
“Wrocław Shares Agreement” means a preliminary share purchase agreement for all
shares in Prologis Poland XCI sp. z o.o. with its registered seat in Warsaw
concluded between Prologis Poland XCI S.a r.l. and Piran Investments sp. z o.o.
Nero SKA on 22 December 2011.

 
 
(QQQ)  
“Wrocław Agreements” means jointly the Wrocław Agreement and Wrocław Shares
Agreement.

 
 
(RRR)  
“Suretyship Agreement” means a suretyship agreement concluded between the Seller
and the Transacting Affiliates on the Seller’s side (except for Prologis Poland
XCI S.a r.l.), and the Purchaser and the Transacting Affiliates on the
Purchaser’s side, regarding a suretyship for the payment of contractual
penalties by the Transacting Affiliates on the Seller’s side.

 



--------------------------------------------------------------------------------

 
 
20 Not applicable to agreement for Sosnowiec, as there is no Bank and the
property in not encumbered with Mortgages.

 
 
 
21 Not applicable to agreement for Sosnowiec, as there is no Bank and the
property in not encumbered with Mortgages

 

 
 

--------------------------------------------------------------------------------

 

 


 
 
Schedule 1.1 Extract from the Land and Mortgage Register no. [●]
 
 
Schedule 2.1.6(a) – Map showing the access from the property to [●] and [●].
 
 
Schedule 2.1.6(b) – Map showing connection points (Polish: przyłącza)
 
 
Schedule 2.1.6(c) – Map showing actual location of the Building on the Land
 
 
Schedule 2.1.7(a) – List of Leases
 
 
Schedule 2.1.7(d) – List of Collateral Documents
 
 
Schedule 2.1.7(f) – List of Collateral Money
 
 
Schedule 2.1.7(g) – List of claims for payment under Collateral
 
 
Schedule 2.1.7(h) – List of assigned Leases and Collateral
 
 
Schedule 2.1.7(k) - List of the monthly amounts of rents and service charges
 
 
Schedule 2.1.9(d) – List of Warranties and quality Guarantees\
 
 
Schedule 2.1.12 – List of Movables
 
 
Schedule 4.1.1 – Form of Final Agreement
 
 
Schedule 4.3.1 – Postponement Notice
 
 
Schedule 6.5.2 - Draft of the Fund Guarantee
 
 
Schedule 6.6 – List of tenant which need to top up the Collateral Money
 
 
Schedule 6.9 – List of currently negotiated lease agreements
 
 
Schedule 6.11 – List of defects
 
 
Schedule [●] List of Agreements with Architects
 
 
Schedule [●] - Map showing Parking Places
 

 
 

--------------------------------------------------------------------------------

 
